DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 09/01/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites, “wherein in the formula (1), R1 represents a hydrogen atom, an alkyl group having 1 to 20 carbon atoms, or an aryl group having 6 to 20 carbon atoms, and may have a branch structure in a part thereof; R2 and R3 each independently represent an alkyl group having 1 to 20 carbon atoms, or an aryl group having 6 to 20 carbon atoms, and may have a branch structure in a part thereof; in the formula (2), R2 to R5 each independently represent an alkyl group  having 1 to 20 carbon atoms, or an aryl group having 6 to 20 carbon atoms, and may have a branch structure in a part thereof,” it is unclear what is meant by the claim limitations, “may have a branch structure in a part thereof.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/133154 (hereinafter, NAKAFUTAMI).
Regarding claim 1, NAKAFUTAMI teaches a rubber composition for a tire comprising a modified conjugated diene polymer having an absolute molecular weight is 100 x 104 to 200 x 104 (p. 2; Bottom part of p. 4) and a degree of branching of 8 or more (p.5). The absolute molecular weight was measured by a GPC measuring apparatus in which three columns using polystyrene gel as a filler are connected, a light scattering detector, RI detector, and viscosity detector (p. 20). 
Regarding claim 2, NAKAFUTAMI teaches the ratio of the coupling polymer in the modified conjugated polymer is represented by the modification rate. The modified conjugated diene has a modification rate of 30% by mass or more, preferably 70% by mass or more (p. 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/133154 (hereinafter, NAKAFUTAMI) in view of JP 2011-89086 (hereinafter, TERAKAWA).
Regarding claim 3, NAKAFUTAMI substantially teaches the present invention, see paragraphs 6-7 above.
 However, NAKAFUTAMI does not teach the conjugated diene-based polymer is a conjugated diene-based polymer having a star polymer structure having 3 or more branches, wherein at least one branched chain of the star structure comprises a portion derived from a vinyl-based monomer containing an alkoxysilyl group or a halosilyl group, and the portion derived from the vinyl-based monomer containing an alkoxysilyl group or a halosilyl group further comprises a main chain branch structure.  
In the same field of endeavor of rubber composition, TERAKAWA teaches a rubber composition for tire comprising a modified copolymer which is copolymer of styrene and/or 1,3- butadiene and 

    PNG
    media_image1.png
    186
    281
    media_image1.png
    Greyscale

Formula (I) 
Wherein R1, R2, and R3 in the formula are hydrocarbon groups having 1 to 10 carbon atoms, which may be the same or different (pp. 2 and 4). The alkoxysilylstyrene provides improvement effect of wet grip performance (p. 4). Formula (I) reads on formula (1) of the present invention. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the modifying agent (Formula I) of TERAKAWA with the tire rubber composition of NAKAFUTAMI for the benefit of improving the wet grip performance as taught in TERAKAWA. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765